Citation Nr: 1603069	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran's daughter




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1985.  He passed away in November 2005.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal. 

The RO in Baltimore, Maryland, has jurisdiction of the appellant's claim.  


FINDINGS OF FACT

1.  The Veteran died in November 2005; the certificate of death provides that the immediate cause of death was pancreatic cancer.  

2.  At the time of the Veteran's death, service connection had been established for residuals of lung cancer, to include asthma, evaluated as 30 percent disabling, and residuals of prostate cancer, evaluated as noncompensable.  

3.  The competent medical, and competent and credible lay, evidence does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death.

CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Notice was provided in August 2011.  This correspondence did not satisfy Hupp.  However, the appellant herself raised the issue of entitlement to service connection for the cause of the Veteran's death, asserting that the Veteran's non-service-connected cause of death was related to a service-connected disability.  Thus, the appellant has actual knowledge of the information and evidence necessary to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The Board also finds it significant that the appellant participated effectively in the adjudication of her claim.  Moreover, during the appeal she has been represented by the Maryland Department of Veterans Affairs and the service organization identified on the first of this decision.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, articles submitted by the appellant, correspondence from the Social Security Administration that it had no records for the Veteran, the transcript of a December 2012 hearing before an RO Service Officer and the transcript of a May 2015 hearing before the undersigned Veterans Law Judge.  

The Board also obtained a VA Specialist's Opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is more than adequate, as it reviews and considers all of the pertinent evidence of record, and provides rationales for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The appellant contends that the Veteran's service-connected lung cancer and prostate cancer either caused his fatal pancreatic cancer, metastasized to his pancreas, combined to place him at greater risk from subsequent cancers or so weakened his psyche that he was unable to bring himself to effectively fight a 2005 diagnosis of pancreatic cancer.  Thus, the Veteran's service-connected disabilities caused or contributed to his death.  The appellant notes that testing done as recently as 21/2 months before the Veteran's pancreatic cancer metastasized a second time showed nothing in his pancreatic bed.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the appellant's claim.  The evidence does not show that either the Veteran's service-connected lung cancer or prostate cancer caused or substantially or materially contributed to his death.

The Veteran died in November 2005.  The certificate of death, written by J. W., M.D., provides that the cause of his death was pancreatic cancer.  In June 2014, the appellant indicated that she had contacted Dr. J. W. about "complications of an incomplete death certificate" and submitted a May 2014 letter from that physician.  The appellant said this was in response to the December 2012 hearing in which she was told she could try to have the death certificate amended.  In a May 2014 report, Dr. J. W. observed that the death certificate has pancreatic cancer listed in section 23A as the disease of complication that caused the Veteran's death.  She stated that she would like it to read pancreatic cancer likely source of cancer unknown primary, due to (or as a consequence of) prostate cancer, due to (or as a consequence of) history of lung cancer.

At the time of the Veteran's death, service connection had been established for residuals of lung cancer, to include asthma, evaluated as 30 percent disabling, and residuals of prostate cancer, evaluated as noncompensable.  

Medical records reflect that the Veteran underwent a left lower lobectomy in 1993 for a stage I non-small cell lung cancer.  He underwent a radical prostatectomy in 1995.  In 2002 the Veteran was found to have early stage pancreatic cancer and ultimately underwent resection via a Whipple procedure.  He was not referred to a medical oncologist after any of these surgeries and did not receive postoperative antitumor therapy.  

In a May 2005 report of a private oncology consultation, P. R. G., M.D., summarized that in November 2004 the Veteran began to have gradually intensifying persistent right lower quadrant pain.  He lost about twenty pounds in the past six months.  The Veteran sought care from Dr S. regarding this abdominal pain.  Dr. S. found a midabdominal wall nodule and resected it ten or twelve days earlier.  The pathology report was not available but the Veteran reported that it was an adenocarcinoma.  

Dr. P. R. G. stated that although the Veteran was approximately three years out from surgery for pancreatic carcinoma, cancer of the pancreas was the leading candidate for the site of the abdominal wall metastasis recently resected.  Much less likely would be a recurrence of the lung cancer and the prostate cancer was quite unlikely.  Dr. P. R. G. noted that overall he suspected that the Veteran now had delayed metastasis from pancreatic carcinoma.

The Board has reviewed the articles about cancer of the pancreas, spleen, and lung that the appellant submitted.  These articles are too general in nature to provide, alone, the necessary evidence to show that the Veteran's pancreatic cancer was proximately caused or aggravated by his service-connected lung or prostate cancer.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509 (1998).  In the current case, the articles do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's pancreatic cancer was proximately caused or aggravated by his service-connected lung or prostate cancer.

In an August 2015 memorandum, a VA medical oncologist provided a Specialist's Opinion.  He stated that it was very unlikely (much less than 50 percent likelihood) that the Veteran's 1993 lung cancer or 1995 prostate cancer were related to or caused (were the primary cancer for) the Veteran's 2002 pancreatic cancer or his 2005 pancreatic cancer recurrence.  The medical oncologist reviewed the Veteran's medical history in detail.  He stated that the Veteran had been cured of his lung cancer and prostate cancer (citing 90 percent cure rates for the surgical treatment the Veteran had undergone for those conditions), and there was no evidence that either ever recurred.  The examiner further noted that the record did not include copies of the surgical resection or pathology reports related to the Veteran's 2002 Whipple resection for adenocarcinoma of pancreas.  While the lack of such information from the resection make it difficult to predict the cure rate, "more than 50% per patient's undergoing Whipple resection for pancreas cancer have recurrence and die from recurrent pancreatic cancer."  The examiner specifically referred to the April 2005 biopsy of than abdominal wall mass and the initial report that it was "consistent with prostate, gastrointestinal or pancreas primary:" however, an amendment later that month stated that "further immuno-histochemical staining determined that the cancer origin favors pancreas cancer."  The medical oncologist also explained that the Veteran had experienced three entirely separate and distinct primary carcinomas, which were bronchoalveolar carcinoma in 1993, prostate carcinoma in 1995, and pancreatic adenocarcinoma in 2002 which recurred in the abdominal wall in 2005.  

The Board finds that the August 2015 Specialist's Opinion constitutes highly probative evidence against the appellant's claim.  It is based on a review of the pertinent medical record.  The examiner explained his opinions with specific references to the Veteran's post-service medical history and medical principles.  He noted prior diagnoses and treatment of prostate and lung cancer, without evidence of recurrence and diagnostic testing which showed a recurrence of pancreatic cancer in 2005.  This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).  See Prejean v. West, 13 Vet. App. 444 (2000).  In contrast, the May 2014 statement from Dr. J. W. did not include any rationale or explanation as to why she thought the death certificate should be changed 9 years after she initially completed it.  

The Board observes that there is no competent medical evidence in support of the appellant's claim.  

The Board acknowledges the assertions by the appellant in support of this claim.  The appellant is competent to testify as to the Veteran's observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the appellant's assertions do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected lung cancer or prostate cancer caused or contributed to his death) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the assertions by the appellant cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


